Detailed Action
This is a Final Office action in response to communications received on 6/28/2022.  Claims 1 and 19 were amended. Claims 3-10, 12-13, 15-16 and 18-24 were previously amended via preliminary amendment filed 12/6/2019. Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 6/28/2022, to claim 19 reciting “a non-transitory computer readable storage medium” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claim 19 under 101, as filed in (5) of the Non-Final Office action filed 3/28/2022, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 102 of the claims under Lam have been considered, but are moot because of the new ground of rejection necessitated from amending independent claim 1. The instant rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “wherein the validation node is distinct from a mining node on the blockchain network” and “receiving mined data from at least one mining node in the blockchain network”. It is unclear from the claim language whether “a mining node” cited is comprised in the “at least one mining node”. Examiner recommends amending the claim to indicate that the mining node, which is distinct from the validator node, is included in the at least one mining node from which the mining data is received. For example, “wherein the validation node is distinct from a plurality of mining nodes on the blockchain network” and “receiving mined data from at least one mining node from the plurality of mining nodes in the blockchain network”.
Regarding claim 6, the claim recites “assembling large blocks with each block having a size of at least 2 megabytes”. It appears from the specification and claim language that it is in fact the “large blocks” and not the “blocks” in general which are meant to be 2 Megabytes or greater. Examiner recommends amending the claim to recite “assembling large blocks with each large block having a size of at least 2 megabytes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-11, 13-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1).
 Regarding claim 1, Lam teaches the limitations of claim 1 substantially as follows:
A computer-implemented method for a validation node of a blockchain network, (Lam; Para. [0067]: A node connected to a bitcoin network (i.e. blockchain network) using a client that relays transactions to others)
receiving mined data from at least one mining node in the blockchain network, the mined data corresponding to a plurality of validated transactions; (Lam; Para. [0102]: When at least one node successfully finds a proof-of-work to a challenge (i.e. mined data from at least one mining node) the node broadcasts the block (i.e. plurality of validated transactions) to all nodes mining the blockchain)
assembling blocks based on said mined data; and (Lam; Para. [0104]: Nodes may express their acceptance of the block by working on creating the next block (i.e. assembling blocks)in the chain, using the hash of the accepted block (i.e. based on said mined data) as the previous hash for the new block)
sending assembled blocks to a storage entity for storing on a blockchain. (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain (i.e. sending assembled blocks), a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity for storing on a blockchain))
Lam does not teach the limitations of claim 1 as follows:
wherein the validation node is distinct from a mining node on the blockchain network, the computer-implemented method comprising: 
However, in the same field of endeavor, Castinado discloses the limitations of claim 1 as follows:
wherein the validation node is distinct from a mining node on the blockchain network, the computer-implemented method comprising: (Castinado; Para. [0179]: Any of the nodes may be a validator or a miner (i.e. validation node is distinct from a mining node on the blockchain network))
Castinado is combinable with Lam because both are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lam to incorporate designating nodes as either miners or validators as in Castinado in order to improve the security of the system by providing a means by which nodes may be designated to perform validation functions and block construction functions in a secure blockchain.

Regarding claim 2, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 2 as follows:
The computer-implemented method according to claim 1, wherein the mined data received from the blockchain network comprises a block header corresponding to the validated transactions.  (Lam; Para. [0123]: The block is formed with a block header which may contain a hash of the previous block in the blockchain (i.e. block header corresponding to the validated transactions))

Regarding claim 3, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 3 as follows:
The computer-implemented method according to claim 1, wherein the mined data comprises a transaction for a digital asset in exchange for assembling blocks based on the mined data.  (Lam; Paras. [0063], [0077] & [0087]: generating a new virtual currency by solving cryptographic problems (i.e. transaction for a digital asset) such as generating a hashed block for the blockchain (i.e. in exchange for assembling blocks based on the mined data))

Regarding claim 4, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 4 as follows:
The computer-implemented method according to claim 1, wherein the mined data comprises a transaction for a digital asset in exchange for storage of the assembled blocks.  (Lam; Paras. [0063], [0077] & [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed (i.e. transaction for a digital asset in exchange for storage of assembled blocks))

Regarding claim 5, Lam and Castinado teach the limitations of claim 3.
Lam and Castinado teach the limitations of claim 5 as follows:
The computer-implemented method according to claim 3, further comprising a requirement to waiting for a time period t associated with a minimum number of blocks prior to receiving the digital asset.  (Lam; Para. [0159]: subsequent check may be performed by the system periodically at predetermined intervals (i.e. time period t), randomly or based on at least one external factor such as if a new parse block is stored or if a new block is added to the blockchain. This check may also be performed after a predetermined number of blocks have been added to a blockchain (i.e. minimum number of blocks prior to receiving the digital asset))

Regarding claim 7, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 7 as follows:
The computer-implemented method according to claim 1, wherein the blocks include a block header containing a random number provided by a miner.  (Lam; Paras. [0119] & [0127]: The block contains a portion including a nonce which is a random number used as part of the mining process (i.e. random number provided by a miner))

Regarding claim 8, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 8 as follows:
The computer-implemented method according to claim 1, further comprising storing of the blocks on the blockchain.  (Lam; Paras. [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed (i.e. storing of the blocks on the blockchain))

Regarding claim 10, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 10 as follows:
The computer-implemented method according to claim 1, further comprising: 
receiving transactions from the blockchain network; (Lam; Para. [0099]: At least one new transaction is broadcast to at least one node or miner node)
validating transactions received from the blockchain network; (Lam; Para. [0116]: the transaction may be validated by at least one node of the system)
maintaining a distributed, decentralized storage of validated transactions with other nodes in the blockchain network; and (Lam; Para. [0004]: transactions are generally verified by network nodes and recorded in a public leger called a blockchain)
distributing data corresponding to said validated transactions to the blockchain network for mining, (Lam; Para. [0099]: At least one new transaction is broadcast to at least one node or miner node)
the data comprising lists of validated transactions.  (Lam; Para. [0116]: the transaction may be validated by at least one node of the system)

Regarding claim 11, Lam and Castinado teach the limitations of claim 10.
Lam and Castinado teach the limitations of claim 11 as follows:
The computer-implemented method according to claim 10, wherein the step of maintaining the distributed, decentralized storage of validated transactions with other nodes in the blockchain network comprises synchronizing nodes on the blockchain network to maintain an up-to-date list of validated transactions in a decentralized and distributed manner.  (Lam; Paras. [0102]-[0104]: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain; Nodes accept the new block only if all transactions in it are valid and are not already spent; Nodes may express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block (i.e. maintain an up-to-date list of validated transactions))

Regarding claim 13, Lam and Castinado teach the limitations of claim 10.
Lam and Castinado teach the limitations of claim 13 as follows:
The computer-implemented method according to claim 10, wherein the validated transactions are sorted into a defined order such that a common ordering system is used across the nodes in the blockchain network for maintaining the distributed, decentralized storage of validated transactions.  (Lam; Para. [0125]: Timestamping a transaction may assign an order for transactions to take place or provide an additional proof that the transaction was made by an authorized account holder. Timestamping a transaction may also provide an improved account history for at least one blockchain address and may be used to track transactions made across blockchains in a private ledger or track transactions across accounts (i.e. common ordering system))

Regarding claim 14, Lam and Castinado teach the limitations of claim 13.
Lam and Castinado teach the limitations of claim 14 as follows:
The computer-implemented method according to claim 13, wherein the validated transactions are sorted into the defined order using a canonical ordering system for maintaining the distributed, decentralized storage of validated transactions.  (Lam; Para. [0125]: Timestamping a transaction may assign an order for transactions to take place or provide an additional proof that the transaction was made by an authorized account holder. Timestamping a transaction may also provide an improved account history for at least one blockchain address and may be used to track transactions made across blockchains in a private ledger or track transactions across accounts (i.e. common ordering system))

Regarding claim 15, Lam and Castinado teach the limitations of claim 10.
Lam and Castinado teach the limitations of claim 15 as follows:
The computer-implemented method according to claim 10,  wherein the step of distributing data corresponding to said validated transactions to the blockchain network for mining comprises: preparing data corresponding to a list of validated transactions.  (Lam; Para. [0116]: For a transfer of virtual currency to be validated, the owner must provide a private key (i.e. data corresponding to a list of validated transactions) with the transaction which may be validated by at least one node of the system)

Regarding claim 16, Lam and Castinado teach the limitations of claim 10.
Lam and Castinado teach the limitations of claim 16 as follows:
The computer-implemented method according to claim 10, wherein the step of distributing data corresponding to said validated transactions to the blockchain network for mining comprises: creating a commitment transaction for a digital asset in exchange for providing the data corresponding to the list of validated transactions to a miner.  (Lam; Para. [0116]: For a transfer of virtual currency to be validated (i.e. creating a commitment transaction for a digital asset), the owner must provide a private key (i.e. in exchange for providing the data corresponding to the list of validated transactions) with the transaction which may be validated by at least one node of the system)

Regarding claim 21, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 21 as follows:
A node of a blockchain network, the node configured to perform the method of claim 1.  (Lam; Para. [0067]: A node connected to a bitcoin network (i.e. blockchain network) using a client that relays transactions to others)

Regarding claim 22, Lam and Castinado teach the limitations of claim 21.
Lam and Castinado teach the limitations of claim 22 as follows:
	A super-node of a blockchain network, the super-node comprising: a plurality of nodes according to claim 21; and the storage entity to store the blockchain, wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two, and wherein blocks assembled by the plurality of nodes are sent to, and stored on, the storage entity whereby the storage entity maintains the blockchain.  (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain, a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity is a distributed storage))

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1), as applied to claim 1, in view of Jagannatha (US 9703644 B1).
 Regarding claim 6, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado do not teach the limitations of claim 6 as follows:
The computer-implemented method according to claim 1,  wherein the step of assembling blocks based on the mined data comprises assembling large blocks with each block having a size of at least 2 megabytes. 
However, in the same field of endeavor, Jagannatha discloses the limitations of claim 6 as follows:
The computer-implemented method according to claim 1,  wherein the step of assembling blocks based on the mined data comprises assembling large blocks with each block having a size of at least 2 megabytes. (Jagannatha; Col. 6, Lines 7-10: Blocks size may be 2 megabyte (i.e. size of at least 2 megabytes))
Jagannatha is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the capability of producing /processing block of 2MB size as in Jagannatha in order to expand the functionality of the system by providing a means by which processed blocks may be of a size of, for example, 2MB.

Claims 9, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1), as applied to claim 1, in view of Winklevoss (US 10068228 B1).
 Regarding claim 9, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado teach the limitations of claim 9 as follows:
The computer-implemented method according to claim 1, 
wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two.  (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain, a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity is a distributed storage))
Lam and Castinado do not teach the limitations of claim 9 as follows:
wherein the storage entity is shared between a plurality of nodes on the blockchain network, the plurality of nodes forming a super-node on the blockchain network,
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 9 as follows:
wherein the storage entity is shared between a plurality of nodes on the blockchain network, the plurality of nodes forming a super-node on the blockchain network, (Winklevoss; Col. 9, Lines 52-62: A pool of computer systems called a mining pool (i.e. plurality of nodes forming a super-node) in the blockchain network)
Winklevoss is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the use of super nodes for computation as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 19, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado do not teach the limitations of claim 19 as follows:
A non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1.  
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 19 as follows:
A non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1.  (Winklevoss; Col. 4, Lines 1-9; Col. 6, Lines 1-5 : System comprises one or more networked computers comprising one or more processors and computer readable memory storing instructions for carrying out the functions of the system)
Winklevoss is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the use of super nodes for computation which include computers comprising processors and stored operating instructions to perform functions of the system as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 20, Lam and Castinado teach the limitations of claim 1.
Lam and Castinado do not teach the limitations of claim 20 as follows:
An electronic device comprising: an interface device; one or more processor(s) coupled to the interface device; and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1.  
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 20 as follows:
An electronic device comprising: an interface device; one or more processor(s) coupled to the interface device; and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1.  (Winklevoss; Col. 4, Lines 1-9; Col. 6, Lines 1-5 : System comprises one or more networked computers comprising one or more processors and computer readable memory storing instructions for carrying out the functions of the system)
Winklevoss is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the use of super nodes for computation which include computers comprising processors and stored operating instructions to perform functions of the system as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 24, Lam and Castinado teach the limitations of claim 21.
Lam and Castinado do not teach the limitations of claim 24 as follows:
A blockchain network comprising a plurality of super-nodes according to claim 21, wherein the super-nodes are connected on the blockchain network, wherein the storage entity of each super-node is configured to store a copy of the blockchain, and wherein the blockchain network comprises at least 10 super-nodes. 
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 24 as follows:
A blockchain network comprising a plurality of super-nodes according to claim 21, wherein the super-nodes are connected on the blockchain network, wherein the storage entity of each super-node is configured to store a copy of the blockchain, and wherein the blockchain network comprises at least 10 super-nodes. 
 (Winklevoss; Col. 9, Lines 52-62: A pool of computer systems called a mining pool (i.e. super-nodes) in the blockchain network which add records of recent transactions (i.e. store a copy of the blockchain), there may be one or more mining pools)
Winklevoss is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the use of super nodes for computation as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1), as applied to claim 1, in view of Li (US 2014/0136762 A1).
 Regarding claim 12, Lam and Castinado teach the limitations of claim 11.
Lam and Castinado do not teach the limitations of claim 12 as follows:
The computer-implemented method according to claim 11, wherein the nodes, which are synchronized, are synchronized by exchanging invertible bloom filter lookup tables. 
However, in the same field of endeavor, Li discloses the limitations of claim 12 as follows:
The computer-implemented method according to claim 11, wherein the nodes, which are synchronized, are synchronized by exchanging invertible bloom filter lookup tables.  (Li; Paras. [0089] & [0146]: general pattern matching (i.e. synchronized) using bloom filters stored in inverted and non-inverted forms (i.e. invertible bloom filter lookup tables))
Li is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the incorporation of bloom filters to match data patterns as in Li in order to improve searchability of data in a data set.

Regarding claim 18, Lam and Castinado teach the limitations of claim 10.
Lam and Castinado teach the limitations of claim 18 as follows:
The computer-implemented method according to claim 10,  
wherein the validated transactions are contained in blocks.  (Lam; Paras. [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed for validated transactions (i.e. validated transactions are contained in blocks))
Lam and Castinado do not teach the limitations of claim 18 as follows:
wherein the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data, 
However, in the same field of endeavor, Li discloses the limitations of claim 18 as follows:
wherein the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data, (Li; Paras. [0089] & [0146]: general pattern matching using bloom filters stored in inverted and non-inverted forms (i.e. invertible bloom filter lookup tables))
Li is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the incorporation of bloom filters to match data patterns as in Li in order to improve searchability of data in a data set.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1), as applied to claim 1, in view of Finlow-Bates (US 2017/0075941 A1).
 Regarding claim 17, Lam and Castinado teach the limitations of claim 16.
Lam and Castinado do not teach the limitations of claim 17 as follows:
The computer-implemented method according to claim 16, wherein a hash tree, a Patricia tree, or another type of radix tree is calculated with the commitment transaction included.  
However, in the same field of endeavor, Finlow-Bates discloses the limitations of claim 17 as follows:
The computer-implemented method according to claim 16, wherein a hash tree, a Patricia tree, or another type of radix tree is calculated with the commitment transaction included.  (Finlow-Bates; Paras. [0029]-[0030]: In order to add a block to the distributed ledger (i.e. commitment transaction) a value is calculated using a hash output from a prior ledger data, a root of a Patricia tree, or a root of a radix tree)
Finlow-Bates is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the use of a hash value in a block of a blockchain as in Finlow-Bates in order to improve the security of the system by providing a tamper resistant hash value in the ledger.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1) in view of Castinado (US 2017/0132630 A1), as applied to claim 1, in view of Hunt (US 2018/0150835 A1).
 Regarding claim 23, Lam and Castinado teach the limitations of claim 22.
Lam and Castinado do not teach the limitations of claim 23 as follows:
A super-node according to claim 22, wherein the storage entity comprises at least 100 gigabytes of storage capacity.  
However, in the same field of endeavor, Hunt discloses the limitations of claim 23 as follows:
A super-node according to claim 22, wherein the storage entity comprises at least 100 gigabytes of storage capacity.  (Hunt; Para. [0005]: A blockchain stored on the distributed ledger contains hundreds of gigabytes, for example (i.e. at least 100 gigabytes of storage capacity))
Hunt is combinable with Lam and Castinado because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam and Castinado to incorporate the capacity for a blockchain of hundreds of gigabytes as in Hunt in order to expand the functionality of the system by providing a means by which a ledger may consist of information of the magnitude of at least, for example, hundreds of gigabytes.

Prior Art Considered But Not Relied Upon
Bohli (US 2018/0336552 A1) which teaches a method for integrating a Proof of Storage (PoS) into a blockchain increases security, robustness and verifiability of a blockchain network. A part of the blockchain to be stored is received at a first one of a plurality of mining nodes of the blockchain network. The part of the blockchain is stored. Mining of the new block is bound to the stored data and performed so as to enforce that the mining nodes store different parts of the blockchain. The PoS is integrated into the new block. The PoS is verified before accepting the new block into the blockchain.
Ali (US 2017/0236123 A1) which teaches methods, networks, systems, and media for providing global naming services with blockchains without a centralized server. This blockchain network was also implement the use of mining pools for functions of the blockchain.

Conclusion
For the above-stated reasons, claims 1-24 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438